Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143342                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHARTER TOWNSHIP OF LYON,                                                                               Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 143342
                                                                   COA: 294074
                                                                   Oakland CC: 2007-083871-CC
  McDONALD’S USA, L.L.C.,
          Defendant,
  and
  MILFORD ROAD EAST DEVELOPMENT
  ASSOCIATES, L.L.C.,
           Intervening Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 24, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. Persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2012                      _________________________________________
           p0320                                                              Clerk